Citation Nr: 0421089	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  01-08 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a rating in excess of 30 percent for 
bipolar disorder.

3.  Entitlement to a rating in excess of 10 percent for 
vasomotor rhinitis with sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from July 
1989 to September 1999.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a January 2001 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  In January 2003 the 
case was remanded for scheduling of a videoconference hearing 
before a Veterans Law Judge.  The veteran testified before a 
local hearing officer at the RO in April 2003, but failed to 
report for a videoconference hearing scheduled on April 28, 
2004.  


FINDINGS OF FACT

1. The veteran is not shown to have a hearing loss disability 
by VA standards.

2.  Throughout the entire appeal period, the veteran's 
bipolar disorder has been manifested by impairment no greater 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks; reduced reliability 
and productivity due to such symptoms as circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short and long-term memory, impaired 
judgment, impaired abstract thinking, or difficulty in 
establishing and maintaining work and social relationships 
are not shown.

3.  Throughout the entire appeal period, the veteran's 
vasomotor rhinitis with sinusitis has been manifested by 
acute episodes of runny nose, purulent discharge and cold 
symptoms, with antibiotic treatment; three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment , or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting, or of 
polyps are not shown.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2003).

2.  A rating in excess of 30 percent is not warranted for the 
veteran's bipolar disorder.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (Code) 9432 
(2003).

3.  A rating in excess of 10 percent is not warranted for the 
veteran's vasomotor rhinitis with sinusitis.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Codes 6513, 
6522 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  Here, the Board finds that all pertinent mandates of 
the VCAA and implementing regulations are met.  

Well-groundedness is not an issue.  The veteran was notified 
why service connection was denied for bilateral hearing loss 
in the January 2001 RO rating decision and in an August 2001 
statement of the case (SOC).  Concerning the two increased 
rating claims currently before the Board on appeal, the RO 
properly provided notice to the veteran regarding these 
"downstream" issues in the August 2001 SOC, and in July 
2002 and July 2003 supplemental SOCs.  See VAOPGCPREC 8-2003.  
A March 2001 letter (after the rating appealed) advised the 
veteran of the VCAA, the evidence needed to establish claims 
for service connection and of his and VA's respective 
responsibilities in claims development.  The March 2001 
letter also advised him to provide medical records of 
treatment he received for his psychiatric disorder and 
rhinitis/sinusitis.  While the March 2001 letter advised the 
veteran to respond in 60 days, it went on to inform him that 
evidence submitted within one year would be considered.  
While the veteran was not specifically advised to submit 
everything in his possession pertaining to his claims, the 
notice he received essentially had the same effect as 
advising him to submit everything he had pertinent to his 
claims.  Regarding timing of notice, it is noteworthy that 
while the VCAA notice here did not precede the decision on 
appeal, such notice was provided prior to the RO's last 
adjudication and certification to the Board.  

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and pertinent post-service 
VA treatment records.  He has been afforded several VA 
examinations, most recently in 2003.  All of VA's due 
process, notice, and assistance duties, including those 
mandated by the VCAA, are met.  The veteran has been notified 
of everything he needed to be notified about; he has had more 
than ample opportunity to respond; and VA has provided all 
assistance it is obligated to provide.  The veteran is not 
prejudiced by the Board proceeding with appellate review at 
this point.  

Factual Background

Service medical records make no mention of complaints, 
findings, or diagnosis of hearing loss.  Chronic sinusitis 
was diagnosed on August 1999 separation examination.  On 
March 1997 psychological evaluation the veteran complained of 
mood swings, irritability and intense anger.  Residual 
symptoms of post-traumatic stress was diagnosed.  The 
examiner noted that a diagnosis of post-traumatic stress 
disorder (PTSD) was not warranted.  
On December 1999 VA ear disease examination it was noted that 
the veteran did not have subjective hearing loss.  

On December 1999 VA respiratory examination episodic 
sinusitis and bronchitis were diagnosed.  

On July 2000 VA PTSD examination anxiety disorder, not 
otherwise specified was diagnosed.  A Global Assessment of 
Functioning (GAF) score of 80 was provided.  The examiner 
noted that the veteran's symptoms were transient and 
constituted no more than slight impairment in social, 
occupational or school functioning.

On July 2000 VA ear disease examination bilateral hearing 
loss was diagnosed.  However, July 2000 VA audiometry 
revealed puretone thresholds all 15 decibels or less at 
pertinent frequencies, and discrimination of 96 percent, 
bilaterally. 

On April 2002 VA respiratory examination the veteran reported 
symptoms of draining nose with frontal headaches.  He denied 
using inhalers but cited antibiotic use.  He reported his 
symptoms as seasonal, not year-round.  Vasomotor rhinitis 
with recurring sinusitis was diagnosed.  

On May 2002 VA mental disorders examination the veteran 
exhibited tense and mildly restricted affect; his mood was 
mildly depressed.  Thoughts were clear, coherent, logical and 
goal directed.  No psychosis or suicidal/homicidal ideation 
was observed.  Judgment and insight were described as good.  
Bipolar disorder, mixed, with anxious features was diagnosed.  
A GAF score of 70 to 75 was provided.  

A June 2002 VA outpatient treatment record includes a 
diagnosis of bipolar disorder, not otherwise specified.  The 
condition was described as "stable."  

On May 2003 VA respiratory examination the veteran reported 
that his symptoms had not progressed since an April 2002 VA 
examination.  He denied current treatment for rhinitis, as 
well as use of inhalers.  He described no interference with 
breathing through the nose other than acute episodes that 
occurred once or twice per year.  There was purulent 
discharge during such acute episodes.  Examination showed no 
nasal deformity, no obstruction in either nostril, and no 
discharge.  Vasomotor rhinitis with recurring sinusitis was 
diagnosed.  

On May 2003 VA ear disease examination hearing in both ears 
was reported to be within normal limits.  Audiometry revealed 
puretone thresholds for the right ear of 5, 10, 10, 20 15 
decibels, with an average of 12, at 500, 1000, 2000, 3000, 
and 4000 hertz frequencies.  For the left ear, at the same 
frequencies, the puretone thresholds were 5, 15, 15, 25, and 
15 decibels, with an average of 18.  Speech recognition was 
94 percent in each ear.

A May 2003 letter from a VA staff psychiatrist noted that she 
had treated the veteran for his bipolar disorder.  While he 
worked and attended school, he experienced difficulty with 
concentration and a low stress tolerance.  Mood swings lead 
to stress in his relationship with his wife.  He had been in 
treatment for almost two years and that it took trials of 
several medications before finding one which stabilized him 
and that he could tolerate.  

On June 2003 VA mental disorders examination it was noted 
that the veteran reported missing work 2 or 3 days within the 
past year due to his psychiatric disorder.  He indicated that 
he continued to "cycle pretty frequently."  He noted bouts 
of moodiness.  Examination noted the veteran's affect to be 
slightly anxious, but otherwise normal.  Speech, thought 
processes, thought content and overall psychomotor activity 
were all within normal limits.  There were no loosening of 
associations, flight of ideas, suicidality, homicidality, or 
auditory or visual hallucinations.  There was no impairment 
of thought processes or communication, and there were no 
delusions or hallucinations.  Eye contact was normal.  
Personal hygiene was good.  Orientation to person, place and 
time was intact.  There was no memory loss.  Speech was 
normal.  Some sleep impairment was noted.  Bipolar disorder, 
not otherwise specified was diagnosed.  The GAF score 
assigned was 70.  The examiner commented that the veteran's 
GAF score reflected distinct psychiatric difficulties, which 
he addressed proactively, and which did not prevent him from 
holding a difficult job, going to school full-time and 
sustaining an intimate relationship with his wife.  
At his April 2004 hearing officer hearing the veteran 
testified that his respiratory disorder was manifested by 
runny nose, purulent discharge and cold symptoms.  Antibiotic 
treatment cleared up the symptoms quickly.  He had missed 
work because of these symptoms once or twice.  The bipolar 
disorder was totally disruptive to home life.  He further 
testified that he first noticed a hearing loss in 1998, and 
attributed the loss to acoustic trauma in service.  He added 
that he was not being treated for his hearing loss.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The medical evidence shows that the veteran has a bipolar 
disorder.  While the RO has rated the his psychiatric 
disorder under Code 9413, for "anxiety disorder, not 
otherwise specified," Code 9432, for rating bipolar disorder, 
provides for rating under identical criteria.  Those criteria 
provide a 30 percent rating when occupational and social 
impairment is found with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130.

The veteran's respiratory disorder is rated under Codes 6513 
and 6522.  Under Code 6513, a 10 percent rating is warranted 
for sinusitis when there are one or two incapacitating 
episodes of sinusitis per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent rating is warranted when there are 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating (episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent (maximum 
schedular) rating, is warranted following radical surgery 
with chronic osteomyelitis, or; with near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  See 38 C.F.R. 4.97.  The note to that provision 
defines an incapacitating episode of sinusitis as one that 
requires bed rest and treatment by a physician.  Id.  

Under Code 6522, a 10 percent rating is assigned for allergic 
or vasomotor rhinitis without polyps, but with greater than 
50-percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  A 30 percent rating is 
warranted where polyps are shown.  See 38 C.F.R. § 4.97.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  It is the policy of VA to 
administer the law under a broad interpretation, consistent 
with the facts in each case with all reasonable doubt to be 
resolved in favor of the claimant; however, the reasonable 
doubt rule is not a means for reconciling actual conflict or 
a contradiction in the evidence.  38 C.F.R. § 3.102.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

"Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).  

The Court has held that staged ratings may be warranted if 
the claim involves the initial rating assigned with a grant 
of service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The appeals of the ratings for bipolar disorder and 
rhinitis/sinusitis are from initial ratings assigned with the 
grant of service connection in January 2001.  However, each 
disability has remained essentially static throughout the 
appeal period, and staged ratings are not indicated.

Analysis

Bilateral Hearing Loss

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Hearing loss disability is defined in 38 C.F.R. § 
3.385.  No audiometry of record, including those in service 
or postservice by VA has shown that the veteran has a hearing 
loss disability in either ear by VA standards.  In the 
absence of proof of a present disability, there cannot be a 
valid claim [of service connection].  Hickson, supra.  See 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
preponderance of the evidence is against the claim.  Hence, 
it must be denied.

Bipolar Disorder

The Board concludes that the criteria for a rating in excess 
of 30 percent for bipolar disorder are not met for any period 
of time during the appellate period.  The bipolar disorder 
has been manifested by complaints of moodiness, and some lost 
time from work (2 to 3 days per year).  However, while on 
recent (June 2003) VA mental disorders examination the 
veteran's affect was slightly anxious, his speech, memory and 
judgment were all normal.  The symptoms have remained fairly 
consistent.  Circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week, difficulty in 
understanding complex commands; memory impairment; impaired 
judgment; or impaired abstract thinking were not noted, and 
the slightly anxious affect was not noted to be such as to 
cause reduced reliability and productivity.  Further, the 
veteran's current GAF score of 70 denotes some mild symptoms 
(e.g. depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.) (DSM-IV).  Also, and particularly of note, the VA 
examiner in June 2003 commented that the veteran's GAF score 
reflected his distinct psychiatric difficulties, which he 
addresses proactively, and which did not prevent him from 
holding a difficult job, going to school full-time and 
sustaining an intimate relationship with his wife.  

At no time during the appeal period are the symptoms shown to 
have been of sufficient degree to satisfy or approximate the 
criteria for a rating higher than 30 percent.  Hence a rating 
in excess of 30 percent for bipolar disorder is not 
warranted.

Vasomotor Rhinitis with Sinusitis

After complete review of the evidence of record, the Board 
concludes that the criteria for a rating in excess of 10 
percent for vasomotor rhinitis with sinusitis are not met at 
any time during the appellate period. The Board acknowledges 
the veteran's complaints of runny nose, and acute episodes of 
purulent discharge and breathing interference, and notes his 
occasional need for antibiotics.  The relevant evidence 
received during the current appeal reflects relatively 
minimal pathological findings.  For instance, it has not been 
documented that he has required bed rest or more than 
occasional treatment by a physician.  Without evidence of 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged antibiotic treatment, or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting, a 30 percent rating is not warranted.  38 C.F.R. § 
4.97, Code 6513, Note after Code 6514.

Furthermore, the most recent VA examination, in May 2003, 
revealed neither nasal deformity nor nostril obstruction, and 
discharge was not demonstrated.  With such finding, and 
without evidence of polyps, the next higher rating of 30 
percent for rhinitis is not warranted awarded.  See 38 C.F.R. 
§ 4.97, Code 6522.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

A rating in excess of 30 percent for bipolar disorder is 
denied.

A rating in excess of 10 percent for vasomotor rhinitis and 
sinusitis is denied.  


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



